Case 5:20-cv-01508-VAP-KK Document 9 Filed 07/29/20 Page 1 of 1 Page ID #:24



                            UNITED STATES DISTRICT COURT
                           CENTRAL DISTRICT OF CALIFORNIA




                                                 CASE NUMBER:
 JAMES RUTHERFORD
                                                   5:20−cv−01508−VAP−KK
                                 PLAINTIFF(S),

      v.

 CARL KARCHER ENTERPRISES LLC, et al.             Notice to Counsel Re Consent to Proceed
                               DEFENDANT(S).      Before a United States Magistrate Judge
                                                     (Eastern Division Blackout Case)




 This Eastern Division case has been assigned to a district judge in another division
 pursuant to General Order 19-03. The parties are advised they may consent to proceed
 before any available magistrate judge, including a magistrate judge in the Eastern Division,
 to conduct all further proceedings in the case pursuant to 28 U.S.C. § 636(c) and Federal
 Rule of Civil Procedure 73. All magistrate judges in the Eastern Division are participating
 in the Voluntary Consent List of Civil Cases to Magistrate Judges' Program. Civil trials
 and hearings conducted before a magistrate judge in the Eastern Division may be a
 consideration for the convenience of the parties, counsel, and witnesses.
 The consent list and consent form are available on the court's website at http://www.cacd.
 uscourts.gov/judges-requirements/court-programs/voluntary-consent-list-civil-cases-
 magistrate-judges-program. To confirm a particular magistrate judge's availability to
 schedule the trial in the time frame desired by the parties and/or willingness to
 accommodate any other special requests of the parties, please contact the magistrate judge's
 courtroom deputy.
 The plaintiff or removing party must serve this Notice on each named party in the case.
